PER CURIAM.
The referee heretofore appointed in the foregoing matter having on April 10, 1957 filed in this Court his report recommending that the complaint filed herein October *19023, 1951 against the respondent Evan T. Evans be dismissed with prejudice in accordance with the provisions of a stipulation attached thereto between the attorney for The Florida Bar and the attorney for the respondent and upon consideration thereof it is hereby,
Ordered that said stipulation be and the same is hereby recognized, the report of the referee is hereby approved and confirmed .and the complaint in this cause be and the same is hereby dismissed with prejudice.
TERRELL, C. J., and THOMAS, HOB-.SON, ROBERTS, DREW, THORNAL .and O’CONNELL, JJ., concur.